Walton, J.
It is the opinion of the court that the facts proved in this case do not entitle the plaintiffs to the relief *567prayed for. There is a want of equity. The furniture of which the plaintiffs claim to be part owners, was purchased for a special purpose, and so far as appears, is now being used for that very purpose. We think it would be contrary to equity and good conscience for a minority of the owners, contrary to the wishes of the majority, to divert this property from the uses to which it was originally dedicated. The case shows that an association of individuals raised a fund of about two thousand dollars to fit up the Odd Fellows’ Hall in Belfast. A large portion of this fund was expended in repairing and frescoing the hall. The balance was expended for carpets, chairs, desks and settees. This was in 1876. So far as appears, the carpets and furniture remain in the same positions in which they were originally placed, and are used for the same purposes to which they were originally dedicated. Not by the same lodge, but by their successors under a new charter and a new name. Now, can any one say that in equity and good conscience a small minority of the owners may compel the majority to purchase their interests or submit to have the carpets torn up and the furniture removed and sold for whatever price can be obtained and the proceeds divided? Can those who have thus taken upon themselves a common burden for a charitable or benevolent purpose thus escape from their share of it and throw it upon their associates or defeat the whole enterprise? Would not such a course be in violation of the original understanding or compact between the parties? Would it not be a breach of good faith? We think so. And this court, sitting as a court of equity, can not sanction such a proceeding. Wo think the furniture must be allowed to remaiu where the original purchasers of it put it, and subject to the uses to which they dedicated it. We should as soon think of sanctioning the removal and sale of Bunker Hill monument, on petition of some of those who contributed to the fund by which it was erected, as to allow this furniture to be withdrawn from the uses to which its original proprietors dedicated it. Hinkley v. Blethen, 78 Maine, 221.

Bill dismissed with costs.

Peters, C. J., DaNeorth, Eiierd, Foster and Haskell, JJ., concurred.